Citation Nr: 0124751	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  97-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from May 1943 to June 
1943, December 1943 to April 1947, February 1948 to July 
1950, and May 1952 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination of 
the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO). 

During the course of this appeal, the Board, in a March 1999 
decision, found that new and material evidence had been 
submitted to reopen the previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  As such, the Board will address this issue 
on a de novo basis.  


FINDINGS OF FACT

1.  The veteran died in March 1991.

2.  The death certificate listed the immediate cause of death 
as cerebrovascular accident secondary to cerebral thrombosis.  
Another significant condition contributing to death but not 
resulting in the immediate cause of death was chronic renal 
failure.  

3.  At the time of the veteran's death, service connection 
was in effect for a duodenal ulcer with hiatal hernia, rated 
as 10 percent disabling, and prostatitis, evaluated as 
noncompensable.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, the 
SOC, and the SSOC informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  Moreover, all development requested 
in the remand portion of the Board's March 1999 decision has 
been accomplished.  VA has met all VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  In 
particular, the Board noted that the 1997 statement of Dr. H 
was a bare conclusion without any support and that the 
appellant was provided an opportunity to supplement the 
opinion of Dr. H. 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

If the disorder is cardiovascular disease, to include renal 
disease, service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2000).

The death certificate shows that the veteran died in March 
1991.  According to the death certificate, the immediate 
cause of death was cerebrovascular accident secondary to 
cerebral thrombosis.  Other significant conditions 
contributing to death included chronic renal failure.

A review of the veteran's service medical records 
demonstrates that there were no findings of 
cardiovascular/cerebrovascular disease during service.  There 
are also no findings of the presence of either disability 
within the one year following service.  At the time of a July 
1969 VA examination, the veteran reported that he was in good 
health with no cardiac symptoms.  Cardiovascular examination 
revealed that the heart was not enlarged.  The rhythm was 
regular and there were no murmurs heard.  The peripheral 
vessels were soft and peripheral pulses were present.  Blood 
pressure readings revealed only one systolic pressure above 
140 (142) out of five readings and no diastolic readings 
above 86.  Chest x-rays were negative.  

A February 1977 VA examination was also negative for either 
disease; however, the veteran was noted to have had an 
elevated blood pressure reading of 160/90 during the course 
of the examination.  Subsequent to this, the veteran was 
diagnosed with hypertension.  

Service medical records also demonstrate that the veteran was 
treated for prostatitis and a hiatal hernia/duodenal ulcer.  
There were no complaints or findings of kidney/renal disease 
or diabetes mellitus inservice or in the year immediately 
following service.  

In February 1991, the veteran was admitted to Methodist 
Hospital with multiple medical problems including insulin-
dependent diabetes mellitus, chronic renal failure, history 
of recurrent congestive heart failure, hypertension, and 
status post coronary artery bypass graft.  He was 
hospitalized as a result of persistent abdominal pain and 
evidence of clinical peritonitis secondary to peritoneal 
dialysis which was unresponsive to outpatient treatment.  The 
planned course of treatment was intravenous and 
intraperitoneal antibiotic therapy with consideration of 
removal of the peritoneal dialysis catheter if the 
peritonitis became resistant.  

The veteran was treated with antibiotics and the pain and 
subjective symptoms initially improved.  Removal of the 
catheter was contemplated.  Early on March 2, 1991, the 
veteran's mental status changed.  Subsequently, an acute 
cerebrovascular accident occurred.  The veteran then 
developed cardiorespiratory arrest and attempts to 
resuscitate him were unsuccessful.  Final diagnoses of acute 
peritonitis, chronic renal failure, diabetes mellitus insulin 
dependent, hypertension, status post coronary artery bypass 
surgery, and massive cerebrovascular accident occurred in the 
hospital, were rendered.  

In a March 1997 letter, M. B. H., M.D., a private physician, 
indicated that the treatment of the duodenal ulcer, the 
hiatal hernia, and the prostatitis contributed to the renal 
failure which caused the demise of the veteran.  

In March 1999, the Board found that new and material evidence 
had been submitted to reopen the previous April 1993 Board 
denial of service connection for the cause of the veteran's 
death.  Following the reopening of the claim, the Board 
remanded the matter for additional development.  The 
development included requesting additional information from 
Dr. H. and a review of the claims folder by a VA examiner, 
with a request to render an opinion as to the whether any 
service-connected disabilities caused or aggravated the cause 
of death, or contributed materially and substantially to 
cause death, to include whether the service-connected 
disabilities resulted in debilitating effects and general 
impairment of health to an extent that would render a person 
materially less capable of resisting the effects or other 
disease or injury primarily causing death.  

In a letter received in August 2000, Dr. H. indicated that he 
was supporting his opinion that the treatment of the 
veteran's duodenal ulcer, hiatal hernia, and prostatitis 
contributed to the renal failure that caused the veteran's 
death.  

He stated that in regard to the prostatitis, the prostate is 
located around the urethra tubes in the bladder which in 
return is connected to the kidney.  Any bacteria found in the 
prostate and infecting the prostate can ascend to the kidney 
and cause low grade infection which if under treated may 
cause renal failure.  Also, the medications that were given 
to him were excreted by the kidney which in turn may have a 
toxic effect on the kidney.  

Dr. H. stated that most certainly the medicines which were 
used at the time to treat the ulcer and hiatal hernia were 
excreted to various extent through the kidneys and had a 
deleterious effect on the kidneys.  It was Dr. H's opinion 
that the treatment of the veteran's ailment while in the 
service may have contributed to his renal failure and demise.  

In a March 2001 report, the VA reviewer indicated that he had 
thoroughly reviewed the veteran's voluminous records and the 
March 1997 letter from Dr. H.  The VA physician noted that 
Dr. H. indicated that the treatment of the veteran's duodenal 
ulcer, hiatal hernia, and prostatitis contributed to the 
renal failure that caused the veteran's death.  He stated 
that he disagreed with this opinion.  

He observed that the veteran had multiple medical diagnoses, 
which included coronary artery disease for which he had had 
previous coronary bypass, angina, chronic congestive heart 
failure, diabetes mellitus insulin dependent type, esophageal 
stricture, esophagitis due to candidiasis, iron deficiency 
anemia, electrolyte imbalance, chronic obstructive pulmonary 
disease, hypertension, atrial fibrillation, and chronic renal 
failure.  The examiner stated that the March 1991 death note 
revealed that the veteran died from a cerebral vascular 
accident secondary to cerebral thrombosis.  The veteran had 
at that time chronic renal failure which was not the primary 
cause of death.  He observed that the veteran had a BUN of 34 
and a creatinine of 3.6 in August 1989.  A urinalysis 
performed on April 15, 1989, revealed 2-4 white blood cells, 
0-2 red blood cells, no bacteria, 3+ albumin, and 2+ sugar.  
The veteran was on a multiplicity of medications including 
Synthroid, Zaroxolyn, Micro-K, Lanoxin, Procardia, Lasix, 
folic acid, Zantac, and Amphojel.  

He noted that it was true that most of the drugs that are 
given are excreted by the kidney, but that does not mean that 
they produce renal failure.  He observed that it was also 
true that the veteran had prostatitis but that it was not 
usually associated with infections of the kidney.  He 
reported that he could find no medical evidence in the chart 
which would suggest that the veteran's renal failure was 
secondary to chronic polynephritis.  He observed that the 
veteran's renal failure probably had two causes, one was his 
significant hypertension, which probably produced a 
nephrosclerosis, and the second was his diabetes mellitus, 
which was well known to produce renal disease and renal 
failure.  

He stated that he did not believe that the toxic effects of 
the kidney by medication had anything to do with the 
veteran's death, nor did he believe that his prostatitis, 
duodenal ulcer, or hiatal hernia, contributed to the renal 
failure that caused his death.  It was the VA physician's 
opinion that none of these diseases resulted in debilitating 
effects and general impairment of health to an extent that 
they would render a person less materially capable of 
resisting the effects of other disease, or re-injury 
primarily causing death.  

The Board is of the opinion that service connection for the 
cause of the veteran's death is not warranted.  While the 
evidence demonstrates that the veteran's chronic renal 
failure was a significant contributing factor to the 
veteran's death, kidney disease/renal failure was not present 
until many years after service.  The veteran's service 
medical records do not contain any findings relating to 
either cardiovascular/renal disorders.  Moreover, the medical 
records associated with the claims file covering the years 
immediately following service make no reference to, or 
findings of, heart or kidney problems or cardiovascular/renal 
disease.

While the Board is sympathetic to the appellant's belief that 
the veteran's chronic renal disease was related to 
medications taken in relation to his service-connected 
prostatitis and duodenal ulcer, she is not qualified to 
render such a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Although the March 1997 and August 2000 letters from Dr. H. 
indicated that treatment of the duodenal ulcer, the hiatal 
hernia, and the prostatitis contributed to the renal failure 
which caused the demise of the veteran, his opinion was not 
based upon a full review of the veteran's entire record, 
unlike the March 2001 opinion rendered by the VA medical 
reviewer.

The March 2001 opinion was based upon a full review of the 
veteran's medical records.  The pertinent long history 
provided by the reviewer prior to rendering his conclusions 
demonstrates that a thorough review was conducted.  It was 
only after a thorough review of these records that the VA 
physician indicated that he did not believe that that the 
toxic effects of the kidney by medication had anything to do 
with the veteran's death, nor did he believe that his 
prostatitis, duodenal ulcer, or hiatal hernia, contributed to 
the renal failure that caused his death.  It was also his 
opinion that none of these diseases resulted in debilitating 
effects and general impairment of health to an extent that 
they would render a person less materially capable of 
resisting the effects of other disease, or re-injury 
primarily causing death.  

In determining that the March 2001 opinion is more probative 
than the opinions of Dr. H, we note that Dr. H submitted 
nothing to substantiate his opinion that the service 
connected disabilities or treatment of the disabilities 
actually caused renal impairment or contributed to renal 
impairment.  This fact was noted by the VA examiner when it 
was reported that there was no medical evidence in the chart 
to suggest that renal failure was secondary to 
pyelonephritis.  In fact, when the opinions of Dr. H are 
closely examined, he merely raises speculative theories.  It 
was his opinion in 2001 that the service-connected aliments 
may have contributed to death.  However, he stops short of 
stating that the service connected ailments did contribute to 
death.  He notes that bacteria in the prostate may ascend, 
but does not establish that such happened in this veteran.  
He also noted that medications may have toxic effect but did 
not state that the medications did have a toxic effect, only 
that there was a deleterious effect.  Most importantly, Dr. H 
did not provide any clinical evidence to support his theories 
that there may have been a relationship.

The Board determines that a medical opinion based on a review 
of the full record is more probative than the private medical 
opinion that is unsupported by fact contained in the file.  

The preponderance of the evidence shows that 
cardiovascular/renal disease and diabetes mellitus, were not 
manifest until many years after service, and that a service 
connected disability did not cause, contribute substantially 
or materially to the cause of death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

